EXAMINER'S AMENDMENT
	This action is a response to the communication received on 3/2/20201. Examiner acknowledges the amendments made to claims 25, 26, 28, 29, 31, 34, 35, and 37-40
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Cosenza on 3/18/2021.
The application has been amended as follows: 
Claim 27 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 22-26 and 28-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art found are US 2013/0202140 (Asnes), US 2014/0012069 (Ball), and US 2014/0121450 (Kasic et al., hereinafter Kasic). However, the prior art does not teach certain limitations in the claims as described below.
In claim 22, the prior art of record does not teach or suggest a device, as claimed by Applicant, that has a transducer with a static magnetic flux that interacts with a dynamic magnetic flux circuit where the external component has a skin interface surface and that the distance between the skin interface surface to a center of mass and/or center of gravity of the external component is not more than about 1mm or a height as measured from the skin interface to a surface facing opposite the skin interface surface at a top of the external component is not more than about 15 mm.
Claims 23-26 and 28 are dependent on allowed matter from claim 22 and are allowed.

In regards to claim 29, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the external component is configured such that the outputted energy from a functional component is transcutaneously conducted into a recipient to evoke a hearing percept based on that energy and includes a magnetic retention system that retains the external component to a recipient by interacting with a ferromagnetic component implanted in the recipient where the magnetic retention system has a magnetic flux circuit that encircles the functional component, has components located outside the functional component on opposite sides of the functional component, or is at least partially generated by magnets that overlap with the functional component with respect to location along a direction normal to a skin interfacing surface of the external component.
Claims 30-41 inherit allowable matter from claim 29 and are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791    

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791